The arguments and amendments submitted 03/24/2022 have been considered.  In light of amendments made, the prior USC § 112(a) and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 6, “photo-detector” should read “photo detector”.
In claim 5, line 7, “light emitting” should read “light-emitting”.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 7-10, recite "circuitry configured to: generate a plurality of amount-of-light profiles based on the light detected by the plurality of photo-detectors".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
 Claim 2, lines 2-4, recite "the circuitry is further configured to correct an amount of light emitted by each light-emitting element of the plurality of light-emitting elements based on the plurality of amount-of-light profiles".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 3, lines 2-4, recite "the circuitry is further configured to correct a light-emitting timing of each light-emitting element of the plurality of light-emitting elements based on the plurality of amount-of-light profiles".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 6, lines 2-8, recite "the circuitry is further configured to: generate a first amount-of-light profile based on the light detected by the first photo detector; generate a second amount-of-light profile based on the light detected by the second photo detector, wherein the plurality of amount-of-light profiles includes the first amount-of-light profile and the second first amount-of-light profile”.  There is no support anywhere in the specification for circuitry configured to perform these two generation functions, and therefore these features are new matter.  Although the specification does describe a control unit configured to perform these functions, this description does not support broadly claiming any circuitry configured to perform these functions.
Claim 7, lines 2-5, recite "the circuitry is further configured to correct an amount of light emitted by each light-emitting element of the plurality of light-emitting elements based on the first amount-of-light profile and the second amount-of-light profile".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 8, lines 2-4, recite "the circuitry is further configured to correct a light-emitting timing of Page 5 of 14Application No.: 16/639,247Reply to the Office Action dated December 24, 2021each light-emitting element of the plurality of light-emitting elements based on the first amount-of-light profile and the second amount-of-light profile".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 10, lines 2-6, recite "the circuitry is further configured to control movement of at least one of the light source unit or the plurality of photo-detectors to change: the distance between the light source unit and the first photo detector, and the distance between the light source unit and the second photo detector”.  There is no support anywhere in the specification for circuitry configured to perform these two movement functions, and therefore these features are new matter.  Although the specification does describe a control unit configured to perform these functions, this description does not support broadly claiming any circuitry configured to perform these functions.
Claim 11, lines 2-3, recite "the circuitry is further configured to: generate, as the plurality of amount-of-light profiles, a plurality of two-dimensional amount-of-light profiles".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 12, lines 2-4, recite "the circuitry is further configured to correct an amount of light emitted by each light-emitting element of the plurality of light-emitting elements based on the plurality of two-dimensional amount-of-light profiles".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
Claim 13, lines 2-4, recite "the circuitry is further configured to correct a light-emitting timing of each light-emitting element of the plurality of light-emitting elements based on the plurality of two-dimensional amount-of-light profiles".  There is no support anywhere in the specification for circuitry configured to perform this function, and therefore this feature is new matter.  Although the specification does describe a control unit configured to perform this function, this description does not support broadly claiming any circuitry configured to perform this function.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, lines 6-10, recite "the first photodetector and the second photo detector are configured to detect the light emitted from the plurality of light emitting-elements, based on the distance between the light source unit Page 4 of 14Application No.: 1 6/639,247Reply to the Office Action dated December 24, 2021and the first photo detector is different from the distance between the light source unit and the second photo detector".  The meaning of “based on the distance between the light source unit Page 4 of 14Application No.: 1 6/639,247Reply to the Office Action dated December 24, 2021and the first photo detector is different from the distance between the light source unit and the second photo detector” is unclear in the context of the features recited earlier in the claim.  Is detecting the light emitted from the plurality of light emitting-elements is contingent upon the distance between the light source unit Page 4 of 14Application No.: 1 6/639,247Reply to the Office Action dated December 24, 2021and the first photo detector being different from the distance between the light source unit and the second photo detector?  Or, instead, is detecting the light emitted from the plurality of light emitting-elements in reference to a particular photo detector and/or photo detector distance from the light source unit?  For the purpose of examination, claim 5, lines 4-10, read on "a first distance from the light source unit to the first photo detector is different from a second distance from the light source unit to the second photo detector, and the first photodetector and the second photo detector are configured to detect the light emitted from the plurality of light emitting-elements at the first distance from the light source unit and the second distance from the light source unit, respectively".  Examiner suggests amending claim 5 to read this way to overcome the rejection.  Dependent claims fall herewith.
Claim 6, line 8, recites "the second first amount-of-light profile".  This term is not previously used in the claim or its parent claims.  Furthermore, it is unclear whether this term references the first or second amount-of-light profile.  Therefore, the claim is indefinite.  For the purpose of examination, claim 6, line 8, reads on "the second amount-of-light profile".  Examiner suggests amending claim 6 to read this way to overcome the rejection.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US PG Pub 2012/0045617) in view of Stonesmith (US PG Pub 2007/0077323).
Regarding claim 1, Yasukochi teaches a stereolithography apparatus (Figs. 3, 17, 19, and other citations below) comprising: 
a light source unit (30 in Figs. 3, 19) including a plurality of light-emitting elements (plurality of laser sources or beams in para. 0226; eg. note there are two elements 30 in Fig. 19), wherein the plurality of liqht-emittinq elements is confiqured to emit light for curing a photo-curing resin (para. 0097); 
a photo-detector (136 in Fig. 17) configured to detect the emitted light (paras. 0033, 0194); and 
circuitry [host computer 50 in para. 0090 and Fig. 3 with associated controllers including focus controller 64 implicitly comprise circuitry; furthermore per para. 0090, the computer may utilize a DSP (Digital Signal Processor), a PLD (Programmable Logic Device) (for example, FPGA (Field Programmable Gate Array)), ASIC (Application Specific Integrated Circuit), each of which comprises circuitry] configured to: 
generate an amount-of-light profile based on the light detected by the photo-detector (paras. 0033, 0194, and claim 15), wherein the amount-of-light profile indicates an amount-of-liqht distribution of the emitted liqht (amount-of-light distribution referred to as intensity distribution of paras. 0033, 0194 and claim 15); and 
controls light emission of the plurality of light-emitting elements (control of laser beam focus per para. 0194 is a type of light emission control and can control emission for a plurality of lasers per para. 0226) based on the generated amount-of-light profile (“keep the focused state of the laser light on the basis of the input signal of the intensity distribution” per para. 0194).  
Yasukochi does not explicitly teach a plurality of photo-detectors configured to detect the emitted light and generation of a plurality of amount-of-light profiles which are used to control light emission.
However, Stonesmith teaches a stereolithography apparatus comprising a plurality of photo-detectors configured to detect emitted light from a laser (pair of photodetectors 89 in Fig. 18 and para. 0079) and used to control laser light emission (control of intensity, focal length, and spot size per para. 0079) thereby ensuring good build quality and precision near the outer edges of the build region (last sentence in para. 0079).  Furthermore, in view of Yasukochi’s teaching of control of a plurality of laser emitters (para. 0226), the combination of Stonesmith’s plurality of photodectors with Yasukochi’s control circuitry would generate a plurality of amount-of-light profiles (at least one for each detector) which could obviously provide control of light emission of the plurality of light-emitting elements.
It is also noted that modification of Yasukochi’s apparatus to have a pair of photo-detectors is a merely duplication of parts, which the courts have ruled does not have patentable significance unless a new and unexpected result is achieved. See MPEP § 2144.04.VI.B (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Thus, in view of Stonesmith’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Yasukochi’s apparatus to utilize Stonesmith’s plurality of photo-detectors to provide monitoring and control of laser emission near the outer edges/corners of the build region, thereby predictably providing the benefit of good build quality and precision near the outer edges of the build region, as taught by Stonesmith and cited above. 
Claims 2-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi in view of Stonesmith, as applied to claim 1, further in view of Wang (US PG Pub 2012/0007288).
Regarding claim 2, Yasukochi and Stonesmith do not explicitly teach this feature.
However, Wang teaches AM methods and apparatus wherein the control unit (para. 0036) is configured to correct an amount of light of each of the plurality of light-emitting elements on a basis of the amount-of-light profile (paras. 0008, 0034-0036).
Wang teaches that operation in this manner provides the benefits of improved curing control (para. 0012) and the capability to characterize and control part quality (para. 0008) in an easy, automated manner (para. 0011).
In view of Wang’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to operate Yasukochi’s control unit in the manner taught by Wang to predictably obtain the benefits cited above.  
Regarding claim 3, Yasukochi and Stonesmith do not explicitly teach this feature.
However, Wang teaches AM methods and apparatus wherein the control unit (para. 0036) is configured to correct a light-emitting timing of each of the plurality of light-emitting elements on a basis of the amount-of-light profile (paras. 0017, 0032-0033).
Wang teaches that operation in this manner provides the benefits of improved curing control (para. 0012) and the capability to characterize and control part quality (para. 0008) in an easy, automated manner (para. 0011).
In view of Wang’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to configure and operate Yasukochi’s control unit in the manner taught by Wang to predictably obtain the benefits cited above.    
Regarding claims 11-13, Yasukochi and Stonesmith do not explicitly teach these features.
	However, Wang teaches AM methods and apparatus wherein the control unit generates, as the amount-of-light profile, a two-dimensional amount-of-light profile indicating a two-dimensional amount-of-light distribution of the light emitted from the light source unit (eg. Figs. 3-5) and controls light emission of the plurality of light-emitting elements on a basis of the two-dimensional amount-of-light profile (para. 0008), as recited in claim 11.
Wang also teaches the control unit corrects an amount of light or a light-emitting timing of each of the plurality of light-emitting elements on a basis of the two-dimensional amount-of-light profile (see citations provided for claims 2 and 3 above), as recited in claims 12 and 13, respectively.
Wang teaches that operation in these manners provides the benefits of improved curing control (para. 0012) and the capability to characterize and control part quality (para. 0008) in an easy, automated manner (para. 0011).
In view of Wang’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to configure and operate Yasukochi’s control unit in the manners taught by Wang to predictably obtain the benefits cited above.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi in view of Stonesmith, as applied to claim 1, further in view of Deguenther (US PG Pub 2012/0002185).
Regarding claim 4, Yasukochi and Stonesmith do not explicitly teach these features.
However, Deguenther teaches a lithographic apparatus for profiling light distributions wherein parameter l is less than or equal to L + D (as shown in Fig. 4), assuming that a distance between the light source unit and the photo-curing resin is a distance L (in Fig. 4, L is distance from 103 to 70), a distance between the light source unit and the photo-detector is a distance l (in Fig. 4, l is distance from 103 to 100), and an exposure depth of the light source unit with respect to the photo-curing resin is D (implicitly extends past plane 70 in Fig. 4 a depth governed by the transmittance of the resin).
Although Deguenther does not explicitly teach a condition of L less than or equal to l, the following is noted, such a condition would merely involve a simple rearrangement of the distance of between light source unit 103 and detector 100 in Fig. 4) , and as such would have been obvious in the absence of any unexpected results.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  One of ordinary skill in the art would have been motivated to make this rearrangement to Deguenther layout to predictably provide easier access to the detector for maintenance or replacement without risk of disturbing the positions of the other optical elements (eg. source, mirrors) within the apparatus.
Allowable Subject Matter
Claim 5 would be allowable if rewritten as follows to overcome the rejections under 35 U.S.C. 112(a) and 112(b), set forth in this Office action, and to include all of the limitations of the base claim:
a stereolithography apparatus, comprising: 
a light source unit including a plurality of light-emitting elements, wherein the plurality of light-emitting elements is configured to emit light for curing a photo-curing resin; 
a plurality of photo-detectors configured to detect the emitted light; and 
a control unit configured to:
generate a plurality of amount-of-light profiles based on the light detected by the plurality of photo-detectors, wherein each amount-of-light profile of the plurality of amount-of-light profiles indicates an amount-of-light distribution of the emitted light; and 
control light emission of the plurality of light-emitting elements based on the generated plurality of amount-of-light profiles; and 
wherein the plurality of photo-detectors includes a first photo detector and a second photo detector,
a first distance from the light source unit to the first photo detector is different from a second distance from the light source unit to the second photo detector, and 
the first photodetector and the second photo detector are configured to detect the light emitted from the plurality of light emitting-elements at the first distance from the light source unit and the second distance from the light source unit, respectively.
Claims 6-8 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 112(b), set forth in this Office action, and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 5, the prior art of record does not teach, suggest, or render obvious a stereolithography apparatus comprising:
a light source unit including a plurality of light-emitting elements, wherein the plurality of light-emitting elements is configured to emit light for curing a photo-curing resin;
a plurality of photo-detectors configured to detect the emitted light;
wherein the plurality of photo-detectors includes a first photo detector and a second photo detector,
a first distance from the light source unit to the first photo detector is different from a second distance from the light source unit to the second photo detector, and 
the first photodetector and the second photo detector are configured to detect the light emitted from the plurality of light emitting-elements at the first distance from the light source unit and the second distance from the light source unit, respectively,
in combination with the other limitations in the claim.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered and are not persuasive for the reasons given below. 
Regarding claim 1, Applicant presents an argument that Yasukochi does not teach “control light emission of the plurality of light-emitting elements based on the generated plurality of amount-of-light profiles” as recited in amended claim 1.  Examiner agrees that Yasukochi does not explicitly teach this feature, and therefore has withdrawn the 102 rejection of claim 1 over Yasukochi from the previous Office action.  However, in response to this amendment to claim 5, a new grounds of rejection of claim 1 over Yasukochi in view of Stonesmith is made, as presented above.
Regarding claim 1, Applicant presents an argument contending that Yasukochi’s focus control is not control over the light emission from the light emitters based on amount-of-light profiles.
	However, this argument is not persuasive the for the following reasons.  First, it is noted that there is no special definition provided for the terms “amount-of-light profiles” and “control light emission”. In the absence of any special definitions, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details.   Therefore, in view of the BRI of these claim terms, Yasukochi’s control of focus state of the laser light on the basis of the intensity distribution, as taught in para. 0194 and cited in the rejection above, is a type of light emission control (ie. control over light emission angles from the lasers) thereby falling within the scope of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745